Case: 11-20246     Document: 00511712911         Page: 1     Date Filed: 01/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012
                                     No. 11-20246
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MR. J. JESUS GALVAN SANCHEZ,

                                                  Petitioner-Appellant

v.

ERIC H HOLDER, JR.,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1038


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        J. Jesus Galvan Sanchez, a native and citizen of Mexico in the midst of
removal proceedings, filed a 28 U.S.C. § 2241 petition in the district court,
arguing that he could not be removed from the United States because he was not
an aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii). He sought termination
of the removal proceedings and release from custody.                   The district court
concluded that pursuant to the REAL ID Act, it was without subject matter
jurisdiction to consider Sanchez’s petition.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20246   Document: 00511712911      Page: 2   Date Filed: 01/04/2012

                                  No. 11-20246

      Sanchez argues here that the REAL ID Act is unconstitutional. Sanchez
did not present this argument in the district court. Because Sanchez’s argument
regarding the constitutionality of the REAL ID Act is raised for the first time on
appeal, this court need not consider it. See Leverette v. Louisville Ladder Co.,
183 F.3d 339, 342 (5th Cir. 1999).
      AFFIRMED.




                                        2